Citation Nr: 0728066	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1974 to January 
2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).




FINDINGS OF FACT

1.  The veteran's ability to hear in his right ear is better 
than the level defined as hearing loss for purposes of 
veterans' benefits.

2.  Competent medical evidence shows that sensorineural 
hearing loss of the left ear was manifest to a degree of ten 
percent within one year of the date of separation from 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the right ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2006).

2.  The criteria for service connection for hearing loss of 
the left ear are met.  38 U.S.C.A. §§ 1110, 5107 (West 2005); 
38 C.F.R. §§ 3.303(a), 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that in April 2004, about 2 months after 
his retirement from service, he awoke to find that he could 
not hear out of his left ear.  He points out that he was 
tested several days later and the test showed that he had 
significant hearing loss.  

The veteran also provided testimony to the undersigned 
relating the onset of his hearing loss.  A veteran is 
competent to testify as to a condition within his knowledge 
and personal observation.  See Barr v. Nicholson, No. 04-0534 
(Vet. App. June 15, 2007), Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (finding veteran competent to describe dry, 
itchy, scaling skin), but see Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that veteran suffered a 
particular illness (bronchial asthma) was not competent 
evidence because matter required medical expertise).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. 
§ 3.303.  Service connection may be awarded for a "chronic" 
condition when a disease defined by statute or regulation as 
chronic manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the veteran presently has the same condition.  Some 
chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  This list includes other organic 
diseases of the nervous system and this disease category is 
interpreted to include hearing loss when due to a disease or 
injury of the acoustic nerve.  

For purposes of veterans' benefits, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Service connection may only 
be granted if claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes. 

The most recent examination of the veterans hearing was 
performed by VA.  When examined in August 2005, the veteran's 
average hearing loss in the right ear was 12 decibels (dB) 
and in the left ear, 53 dB.  In the right ear, the veteran's 
acoustic threshold was 15 dB or less at all thresholds.  In 
the left ear, thresholds measured as 40 dB at 1000 Hz, 50 dB 
at 2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz.  Speech 
recognition scores were 100 percent in the right ear and 5 
percent in the left ear.  The diagnosis for the right ear was 
mild to moderate sensorineural hearing loss and total 
sensorineural hearing loss in the left ear.  

Although the veteran has a diagnosed hearing impairment in 
his right ear, he does not currently have a hearing loss 
disability of the right ear, as defined for VA purposes, 
since none of the four relevant thresholds is above 26 
decibels and speech recognition scores were not below 94 
percent.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The findings at this most recent VA examination 
are similar to others from the same time period and it should 
be noted that examination performed to test for hearing loss 
in the right ear in December 2003 and April 2004 do not yield 
results that would allow a basis for a grant of service 
connection in this regard.  Because the criteria for service 
connection for hearing loss disability of the right ear are 
not met, the Board has no authority to grant service 
connection for right ear hearing loss disability, even though 
some impairment of right ear hearing is present.  The claim 
is denied to this extent.  

Turning to the left ear, the Board noted that the veteran's 
hearing was tested in December 2003 during a separation 
examination.  At that time, some hearing loss was noted in 
the left ear, but the mechanical findings of testing 
performed at that time did not reveal results showing hearing 
loss as defined by VA regulations.  

However, as the record shows through medical evidence and the 
veteran's testimony, he experienced a sudden loss of hearing 
in April 2004.  He was seen at Walter Reed Hospital and an 
audiological examination was performed.  Testing revealed 
thresholds measured as 75 dB at 1000 Hz, 75 dB at 2000 Hz, 80 
dB at 3000 Hz, and 80 dB at 4000 Hz.  The average puretone 
threshold average was 78 dB.  The speech recognition score 
for the left ear was 8 percent.  The diagnosis of the left 
ear was unilateral precipitously sloping (mild to profound) 
SNHL (sensorineural hearing loss) AS (left ear) with very 
poor word recognition at MCL (most comfortable level).  These 
findings were made within one year of the veteran's discharge 
from service and he is entitled to the presumption of service 
connection discussed above if his hearing loss became 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Applying the facts in this case to 
the criteria set forth below, the Board finds that a 
compensable rating for left ear hearing loss is appropriate.  
The most severe findings include speech discrimination of 8 
percent and a pure tone threshold average of 78 decibels in 
the left ear.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  As 
the first step in determining the severity of impairment due 
to hearing loss, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
based on audiologic examination conducted by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 
4.85.  This section instructs that when impaired hearing is 
service-connected in one ear only (as will be determined in 
this case) the non-service-connected ear will be assigned a 
Roman numeral designation for hearing impairment of I.  Table 
VII is used to ascertain the percentage evaluations for 
hearing impairment by combining Roman numeral designations 
for hearing impairment of each ear.  This is the method used 
by VA to evaluate the veteran's hearing loss in order to 
determine whether it became manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  

The only possible interpretation of the findings from the 
April 2004 examination when applied to the regulations is 
that the veteran's hearing loss is at level XI in the left 
ear.  This is also true by application of results reported in 
the most recent VA examination.  Under Table VII, the 
combination of level I for the right ear and level XI in the 
left ear results in a 10 percent rating disability.  
Therefore the veteran has demonstrated compensable hearing 
loss in the left within one year of service and the 
presumption applies in this case.  Service connection for 
hearing loss of the left ear is granted.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of March 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  

The notice letter detailed above did not inform the veteran 
of the law pertaining to disability ratings and effective 
dates, however such a letter was sent to the veteran in March 
2006.  The timing of this letter is not prejudicial to the 
veteran as in the instant case, this decision denies the 
veteran's service connection claim for hearing loss of the 
right ear and no disability evaluation or effective date will 
be assigned.  The decision grants service connection for 
hearing loss of the left ear and information related to 
disability rating and effective date will be provided to the 
veteran by the AOJ at the time this grant is effectuated.  As 
such, there can be no possibility of any prejudice to the 
veteran.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are 
associated with the claims folder.  Additionally, the record 
contains the veteran's own statements in support of his 
claims and his hearing testimony before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


ORDER

The claim for entitlement to service connection for right ear 
hearing loss is denied.  

The claim for service connection for left ear hearing loss is 
granted.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals


 

